Citation Nr: 1310388	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  05-22 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a nose and throat disability, including as due to an undiagnosed illness.  

2.  Entitlement to service connection for a bilateral hearing loss disability, including as due to an undiagnosed illness.  

3.  Entitlement to service connection for tinnitus, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a lung disability, including as due to an undiagnosed illness.

5.  Entitlement to service connection for intermittent migratory arthralgias involving anterior chest pain, including as due to an undiagnosed illness.

6.  Entitlement to service connection for benign prostatic hypertrophy, including as due to an undiagnosed illness.

7.  Entitlement to service connection for gastroesophageal reflux disease, including as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness.

9.  Entitlement to service connection for dermatophytosis of the inguinal areas and keratolysis of the feet, including as due to an undiagnosed illness.

10.  Entitlement to service connection for a psychiatric disability, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the VA Regional Office in Pittsburgh, Pennsylvania.   

The issue of entitlement to service connection for fibromyalgia has been recently raised by the record.  This matter has not been adjudicated by the RO and is not otherwise before the Board.  It is referred to the RO for appropriate action.  

By statement received from the Veteran in March 2009, in response to a supplemental statement of the case, he withdrew issues of service connection for a heart disability, an eye disability, and metabolism changes from the appeal.  Those matters, therefore are no longer before the Board.

The issues of entitlement to service connection for chronic fatigue syndrome, a nose and throat disability, intermittent migratory arthralgias, benign prostatic hypertrophy, gastroesophageal reflux disease, dermatophytosis of the inguinal areas and keratolysis of the feet, a psychiatric disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  A bilateral hearing loss disability is not shown by the record.  

3.  A lung disability is not shown by the record.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385 (2012).

2.  A lung disability, including as due to an undiagnosed illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.303(a), 3.317. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2004 and December 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  These letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the February 2012 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/examinations and identified private medical records.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as a sensorineural hearing loss may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service personnel records reflect that he is a Persian Gulf War Veteran, and Congress has created special rules with regard to such Veterans establishing entitlement to service connection.  Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2) ; 38 C.F.R. § 3.317(a)(2).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary of VA or by December 31, 2016. 38 U.S.C.A. § 1117(a)(1)(B); 38 C.F.R. § 3.317(a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of current disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, nonmedical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, gastrointestinal signs or symptoms.  38 U.S.C.A. § 1117(g)(1)(4)(5) ; 38 C.F.R. § 3.317(b). 

In light of the evidence presented, the Board finds that service connection for a bilateral hearing loss disability or a lung disability.  In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C.A. §§ 1110 and 1131 the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C.A. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Service treatment records are negative for complaints, symptoms, diagnoses, and/or treatment for the lungs or hearing loss.  At separation, the lungs and ears were found to be normal.  The Veteran also denied hearing loss, pain or pressure in the chest, palpitation or pounding heart, heart trouble and/or high or low blood pressure.  

Post service treatment records are negative for complaints, symptoms, diagnoses, and/or treatment for the lungs or hearing loss.  In the May 2003 sleep study, the Veteran denied persistent hearing loss.  In June 2004 the lungs were clear to auscultation and percussion.  Auditory threshold in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 15 decibels or less for the right ear.  The four frequency average in the right ear was 15.  Auditory threshold in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 15 decibels or less for the left ear.  The four frequency average in the left ear was 11.  Speech recognition scores using the Maryland CNC word list was 100 percent for the right ear and 96 for the left ear.  In January 2005, the Veteran was shown to have normal lung function.  

Here, there is no persuasive evidence that the Veteran has the claimed disabilities.  As shown above, the evidence is devoid of a showing of a bilateral hearing loss disability, i.e. auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  Review of the record also fails to disclose a disability of the lungs.  

The Board has considered that the Veteran is competent to report symptoms such as hearing loss, shortness of breath, coughing, and wheezing.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board notes, however, that the Veteran has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current chronic disease or injury to account for his current complaints.  

With regard to the Veteran's claim of entitlement to service connection due to an undiagnosed illness, the Board also finds against this claim.  In this regard, the application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit condition that the claim be for a "chronic disability resulting from an undiagnosed illness."  As noted, there is no persuasive evidence that the Veteran has the claimed disabilities.  

In sum, the Board finds that the claims for service connection for a bilateral hearing loss disability and lung disability, including as due to an undiagnosed illness must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent and probative evidence does not support a finding of service connection that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a bilateral hearing loss disability, including as due to an undiagnosed illness, is denied.  

Service connection for a lung disability, including as due to an undiagnosed illness, is denied.  


REMAND

The Board finds that further development is needed for the remaining issues on appeal.  To that end, the Veteran appeals the denial of service connection for chronic fatigue syndrome, a nose and throat disability, intermittent migratory arthralgias, benign prostatic hypertrophy, gastroesophageal reflux disease, dermatophytosis of the inguinal areas and keratolysis of the feet, a psychiatric disability, and tinnitus.  

In June 2004, the Veteran's wife expressed that she observed that the Veteran had chronic fatigue syndrome about eight to nine years ago.  She related that he does not sleep soundly, is always tired and stops breathing during sleep.  She further related that the Veteran's joints and muscles ache after minor activity, he is unable to control his bladder, his nose is always stuffy and with sores, he has a cough and dry throat, stomach issues and mood swings.  

The Veteran was afforded VA examinations in relation to his claims in July 2004.  After examination, no psychiatric disability was found.  The Veteran was found, however, to have gastroesophageal reflux disease, pitted keratolysis of the feet and occasional tinnitus of short term.  The examiner also found that the Veteran did not meet the criteria for chronic fatigue.  

In December 2004, Dr. H expressed that the Veteran's feet symptoms started in the Gulf and that he tried various over the counter medications but the condition is still present.  It was stated that the Veteran's heartburn also started in the Gulf and that his prostate issues began about 1992 or 1993.  The Veteran reportedly self medicated for years and it gradually worsened.  It was reported that muscle pain and joint pain and stiffness dated back to the early 1990s and became gradually worse over the years.  Dr. H found that the Veteran met the criteria for medically unexplained chronic fatigue syndrome.  Adjustment disorder with mixed anxiety and depressed mood was also diagnosed.  

The Board notes that the evidence is conflicting as to whether the Veteran' meets the criteria for chronic fatigue syndrome.  Although the July 2004 VA examiner found that the Veteran did not meet the criteria for chronic fatigue syndrome, Dr. H has found otherwise.  On remand, the Veteran should be examined to rule in or out chronic fatigue syndrome.  Furthermore, Dr. H has indicated that the Veteran's foot symptoms, muscle and joint pain, prostate issues and heartburn issues started in service.  As evidence has been presented showing that the Veteran's disabilities may be related to service, the Board finds that a VA examination is necessary to adjudicate these claims.  

The Board also finds that a VA examination is needed to address the issue of whether the Veteran has a psychiatric disability that is related to service.  Although a psychiatric disability was not shown during the July 2004 VA examination, since that time the Veteran has been diagnosed with depressive disorder, and adjustment disorder with mixed anxiety and depressed mood.  As the record indicates that this disability may be related to service, a VA examination is warranted.  

The Veteran also claims he has Gulf War symptoms to include sneezing, post nasal drip, sinus discomfort, stuffy feeling, loss of smell and sore throat.  The record shows that the Veteran has been diagnosed with rhinitis.  The Board finds that a VA examination is warranted to determine if the Veteran has a nose and throat disability and, if so, whether such is related to service.  

Lastly, the Veteran has reported having Gulf War symptoms of tinnitus.  He also reports noise exposure from gunfire and engines while on active duty.  A history of recreational noise exposure with sporadic use of personal hearing protection was noted on examination.  A VA opinion has not been obtained to determine whether the Veteran's bilateral tinnitus is related to service, on remand such opinion should be obtained and associated with the record.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Board finds that a VA compensation examination is needed for proper adjudication of the above claims.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the United States Court of Appeals for Veterans Claims, remand for the purpose of obtaining a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and ask whether he has been treated at any VA facility since October 2008.  The RO should then obtain records from any identified facilities.  If the RO cannot locate any identified records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to address the claim of service connection for gastroesophageal reflux disease.  The claims folder is to be made available to the examiner to review.  Upon examination and review of the entire claims folder and Virtual VA, the examiner must opine whether the Veteran has gastroesophageal reflux disease that is at least as likely as not, i.e., 50/50 chance, related to active service.  A complete rationale for any opinion offered must be provided.  

3. Schedule the Veteran for a VA examination to determine if he has chronic fatigue syndrome.  Upon examination and review of the entire claims folder and Virtual VA, the examiner must state whether the Veteran has chronic fatigue syndrome and, if so, opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the chronic fatigue syndrome is related to active service.  If the examiner does not diagnose chronic fatigue syndrome then the examiner should comment on the validity of the diagnosis of chronic fatigue syndrome made by Dr. Helmer.  A complete rationale for all opinions must be provided.

4. Schedule the Veteran for a VA ear, nose and throat examination.  The claims folder is to be made available to the examiner to review.  Upon examination and review of the entire claims folder and Virtual VA, the examiner must opine whether the Veteran has tinnitus that is at least as likely as not, i.e., 50/50 chance, related to active service.  The examiner should also address whether the Veteran has a nose and throat disability to include his complaints of sneezing, post nasal drip, sinus discomfort, stuffy feeling, loss of smell and sore throat.  If a nose and throat disability is found, the examiner must opine whether it is at least as likely as not (i.e., probability of 50 percent) that any diagnosed nose and throat disability is related to service.  A complete rationale for any opinion offered must be provided.  

5. The Veteran should be afforded a VA psychiatric examination.  Upon examination and review of the entire claims folder and Virtual VA, if a psychiatric disability is diagnosed, the examiner must opine whether it is at least as likely as not (i.e., probability of 50 percent) that any diagnosed psychiatric disability is related to service.  If the examiner does not diagnose a psychiatric disability then the examiner should comment on the validity of the diagnoses made by L. Barker and the assessments rendered during VA outpatient treatment.  A complete rationale for all opinions must be provided.

6. The Veteran should be afforded a VA joint and muscle examination.  Upon examination and review of the entire claims folder and Virtual VA, the examiner must opine whether it is at least as likely as not (i.e., probability of 50 percent) that migratory arthralgias is related to service, if diagnosed.  A complete rationale for all opinions must be provided.

7. The Veteran should be afforded a VA dermatology examination.  Upon examination and review of the entire claims folder and Virtual VA, the examiner must opine whether it is at least as likely as not (i.e., probability of 50 percent) that any foot disability to include dermatophytosis of the inguinal areas and keratolysis of the feet, is related to service.  A complete rationale for all opinions must be provided.

8. The Veteran should be afforded a VA prostate examination.  Upon examination and review of the entire claims folder and Virtual VA, the examiner must opine whether it is at least as likely as not (i.e., probability of 50 percent) that prostatic hypertrophy is related to service.  A complete rationale for all opinions must be provided.

9. The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

10. After the development requested has been completed, the RO should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examining physicians documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


